DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a light-emitting diode device with a driving mechanism having, inter alia, “…the first light-emitting diode chip, the second light-emitting diode chip and the third light-emitting diode chip are disposed on the driver circuit chip; wherein a first contact of the first light-emitting diode chip is in direct electrical contact with a first output contact of the driver circuit chip in a flip-chip manner, a first contact of the second light-emitting diode chip is in direct electrical contact with a second output contact of the driver circuit chip in the flip-chip manner, and a first contact of the third light-emitting diode chip is in direct electrical contact with a third output contact of the driver circuit chip in the flip-chip manner; wherein any two or three of a second contact of the first light-emitting diode chip, a second contact of the second light-emitting diode chip and a second contact of the third light-emitting diode chip are in direct electrical contact with a common contact of the driver circuit chip” (claims 1 and 17). Claims 2-16 are allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1 through 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Satog et al., Patent No. 5,684,523; Coleiny et al., Patent No. 8,928,023; Kawano, Patent No. 11,244,931; Tudorica et al., Pub. No. 2016/0320004; Bae et al., Pub. No. 2020/0387029; Chang et al., Pub. No. 2015/0377695.
None of the above documents discloses the direct electrical contact of the LED chips and the driver circuit chip in a flip-chip manner as recited. 

                                            Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844